Mr. Justice Gordon
delivered the opinion of the court,
The original Lykens Valley Bank, to which Bickel executed the judgment, which forms the subject of the present controversy, as collateral security for certain notes which it discounted for him, was a partnership., and of this partnership Brubaker was not only a member, but president. Prima facie, therefore, he, as agent of this association, had full power either to assign or satisfy this judgment: Dubois’s Appeal, 2 Wright 231. Harner’s judgment, in amount $3000, was entered on the 30th of August 1875, and *494had been executed in September 1874. The consideration, therefor, was an account owing by Bickel to Harner, amounting to $560, and Harner’s note for $2250, payable as. soon as payment might be required after the Lykens Valley Bank judgment should be satisfied, but not before. This note, as appears from the audit- or’s report, was fully paid, according to the agreement of the parties, though not until after the 11th of September 1875, the date of the entry of the appellee’s judgment. This latter circumstance, however, is of no account, since Harner’s note and previous account were sufficient consideration for his judgment: Moroney’s Appeal, 12 Harris 872. Now, as soon as the judgment of the Lykens Valley Bank was satisfied that of Harner stood first, and the appellee, finding the lien of its judgment thus outranked, made application to have the satisfaction, just spoken of, taken off, on the ground that that judgment belonged to it as the successor - to the rights and obligations of the former Lykens Valley organization. To this proceeding Harner could not lawfully object; that was a matter for the parties themselves; they, without the court’s interposition, could have taken off this satisfaction, but whether taken off by themselves or by the court, the status of Bickel’s judgment was not affected thereby. As to him, the satisfaction remained, and it should so have been treated by the court below. The auditor, singularly enough, fell into the error of supposing it to be Harner’s duty to make inquiry of the Eirst National Bank, the appellee, as to its claims to the old judgment, but as that bank had, in fact, no assignment of that judgment marked on the'record,it was certainly not Harner’s duty to make inquiries about secret equities of which he had no knowledge. There was the satisfaction regularly marked upon the docket, and so marked by the authority of one who, prima facie, had full power so to do. This was all Harner was required to look to; it was not his business to inquire about rights and equities to which he was not a party and of which he had no knowledge: Springfield Building and Loan Association’s Appeal, MS. If the appellee desired to give notice' of its rights, and put the old judgment beyond the power of the partners of the original association, it should have taken an assignment and put that assignment on the docket. The duty rested -with it to see to its own judgment, that it was properly presented on the record, and failing in this, it must bear the consequences of its own neglect; it cannot cast them upon one who is in no default: Ridgway, Budd & Co.’s Appeal, 3 Harris 177. It is clear, therefore, that Harner’s right to the money, now in the court below for distribution, is superior to that of the appellee, and that the decree of the court below was erroneous.
The decree of the court below is now reversed and vacated, at the costs of appellee, and a re-distribution is ordered according to the principles stated in the above opinion.